Exhibit 10.8

AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

This Amended and Restated Change in Control Agreement (“Agreement”) is being
entered into on the last date listed on the signature page hereof by and between
                             (“Vice President”) and Unigene Laboratories, Inc.
(“Company”). As used herein, “Parties” refers to Vice President and Company.

WHEREAS, Vice President serves the Company in a position of substantial
authority and responsibility;

WHEREAS, Company and Vice President entered into the Change in Control
Agreement, dated as of June     , 2008 (the “Original Agreement”), in order to
establish certain protections for Vice President in the event of the termination
of Vice President’s employment with Company for specified reasons following a
Change in Control;

WHEREAS, Company and Vice President desire to amend and restate the Original
Agreement in order to make certain changes thereto, including the establishment
of certain protections for Vice President in the event of termination of Vice
President’s employment with the Company for specified reasons following the
Transaction (as defined below);

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, and intending to be legally bound hereby, the Parties agree as
follows:

Section 1. Severance Benefits

(a) Severance Payment. If (1) Vice President is not hired by Surviving Company
following a Change in Control other than for Cause, (2) within twelve
(12) months following a Change in Control, Vice President’s employment with
Surviving Company is terminated (i) by Surviving Company other than for Cause or
(ii) by Vice President for Good Reason, (3) within twelve (12) months following
the Transaction, Vice President’s employment is terminated by the Company
without Cause, or (4) within six (6) months following the Company’s hiring of a
new Chief Executive Officer (provided such new Chief Executive Officer is hired
within the twelve (12) months following the Transaction), Vice President’s
employment is terminated by the Company without Cause, Vice President will be
entitled to, in addition to all compensation and benefits accrued but unpaid up
to the date of termination, severance pay in a gross amount equal to twelve
(12) months of Vice President’s annualized base salary as of the date of Vice
President’s termination, except that in the event that Vice President terminates
his employment with Surviving Company due to a material diminution by Surviving
Company in Vice President’s base salary without Vice President’s consent, the
severance pay will be calculated based on Vice President’s base salary
immediately preceding the diminution giving rise to Vice President’s resignation
(“Severance Payment”). Company will pay Vice President the Severance Payment
unless Surviving Company, if applicable, assumes Company’s obligations under
this Agreement, in which case Company shall not be liable for the Severance
Payment. The Severance Payment, to which Vice President would not otherwise be
entitled, is contingent upon Vice President’s execution and nonrevocation of a
general release of all claims against the Company, Surviving Company (if
applicable), and all related entities or persons

 

Page 1 of 11



--------------------------------------------------------------------------------

within 60 days of Vice President’s termination of employment. The Severance
Payment will be paid in the form of base salary continuation for twelve
(12) months, commencing with the first regular pay cycle following 60 days after
Vice President’s termination and otherwise in accordance with Company’s or
Surviving Company’s, as applicable, regular payroll cycle as may be amended from
time to time. The period beginning on Vice President’s date of termination and
ending on the date on which the last installment of the Severance Payment is
paid to Vice President is referred to herein as the “Severance Period.”

(b) Certain Adjustments. The severance benefits to be provided to the Vice
President hereunder and all other payments or benefits which are “parachute
payments” (as defined in Section 280G(b)(2)(A) of the Code) payable to Vice
President under other arrangements or agreements (the “Total Payments”) shall be
adjusted as set forth in this Section 1(b). If the Total Payments as a result of
any Change in Control would (in the aggregate) result in an amount not being
deductible under Code Section 280G or an excise tax under Section 4999, the
Total Payments shall be reduced to the extent necessary so that the
deductibility of the full amount of such reduced Total Payments is not limited
by Code Section 280G or such Total Payment is not subject to an excise tax under
Section 4999. The Company or Surviving Company, as applicable, shall make all
determinations required to be made under this Section 1(b) in good faith and
shall, upon Vice President’s request, provide supporting calculations to Vice
President.

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no portion of
the Severance Payment will be payable until Vice President has a “separation
from service” from the Company or the Surviving Company, as applicable, within
the meaning of Code Section 409A.

(ii) Further, if upon Vice President’s separation from service, Vice President
is a “specified employee” (within the meaning of Code Section 409A and the
regulations thereunder) of Company or Surviving Company, and if the payments
under this Agreement would be subject to excise tax under Code Section 409A
because such payments are made within the 6-month period commencing upon the
Vice President’s separation from service, then such payments shall be delayed
until the first payroll cycle following six (6) months after such separation
from service and paid in lump sum at such time. All subsequent installments of
the Severance Payment will be payable monthly for the remaining months in the
schedule set forth in Section 1(a). Notwithstanding anything herein to the
contrary, in the event of Vice President’s death following Vice President’s
separation from service but prior to the six (6) month anniversary of Vice
President’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Vice President’s death and all
subsequent installments of the Severance Payment will be payable monthly for the
remaining months in the schedule set forth in Section 1(a). Each installment of
the Severance Payment is intended to constitute a separate payment for purposes
of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

Page 2 of 11



--------------------------------------------------------------------------------

(iii) The foregoing provisions are intended to comply with, or be exempt from,
the requirements of Code Section 409A so that no portion of the Severance
Payment will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply or be exempt. Vice
President and the Company agree to work together in good faith to consider
amendments to the Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Vice President under Section 409A.
In no event will the Company reimburse Vice President for any taxes that may be
imposed on Vice President as result of Section 409A.

(d) No Duplication of Benefits. In the event of the termination of Vice
President’s employment under the circumstances described in this Section 1, the
only obligations of Company or Surviving Company, as applicable, are provided in
this Section 1 and Vice President acknowledges and agrees that Vice President
shall not be entitled to any other severance payments upon such termination.

(e) Mitigation. In the event of Vice President’s termination pursuant to
Section 1(a)(3) or 1(a)(4) hereof, each periodic installment of Vice President’s
Severance Payment shall be reduced on a dollar-for-dollar basis (appropriately
adjusted to take into account tax withholdings, as applicable) to reflect any
amount paid to Vice President during the Severance Period by any subsequent
employer. Vice President covenants and agrees to inform the Company of any
employment Vice President obtains during the Severance Period.

Section 2. Definitions

(a) “Cause” means the occurrence of any of the following events: (i) Vice
President’s failure to substantially perform his employment duties (other than
due to disability), provided that such failure (if curable) is not cured within
thirty (30) days after delivery of notice to Vice President of such failure;
(ii) a material breach of this Agreement by Vice President, including without
limitation any breach of Vice President’s obligations pursuant to Section 1(e)
or Section 3 of this Agreement; (iii) Vice President’s dishonesty, which
includes without limitation any misuse or misappropriation of Company’s or
Surviving Company’s assets, or other gross or willful misconduct, which includes
without limitation any conduct by Vice President intended to or likely to injure
the business of Company or Surviving Company; (iv) Vice President’s conviction
(including a plea of nolo contendere) for any felony or gross misdemeanor under
federal or state law; or (v) Vice President’s insobriety or use of drugs, or
controlled substances either (a) in the course of performing his duties and
responsibilities or (b) otherwise affecting his ability to perform the same. In
addition to the foregoing, Vice President’s death or disability (Vice
President’s inability to perform the essential functions of his position for a
period of six (6) months in the twelve (12) month period following a Change in
Control), shall constitute Cause. The existence of any of the foregoing events
or conditions is to be determined by Company or Surviving Company, as
applicable, in the exercise of its reasonable judgment.

 

Page 3 of 11



--------------------------------------------------------------------------------

(b) “Change in Control” means:

(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) acquires beneficial ownership (within the meaning of Rule l3d-3
promulgated under the Exchange Act) of more than 50% of either (A) the then
outstanding shares of common stock or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Voting Securities”); provided, however, that any
acquisition by the Company, by any employee benefit plan (or related trust) of
the Company, or by any corporation with respect to which, following such
acquisition, more than 50%, respectively, of the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the common stock and Voting Securities immediately
prior to such acquisition in substantially the same proportion as their
ownership, immediately prior to such acquisition, of the common stock and Voting
Securities, as the case may be, shall not constitute a Change in Control;

(ii) individuals who, as of the effective date of this Agreement, constitute the
Board of Directors of Company (the “Incumbent Board”) cease for any reason
during any 12-month period to constitute at least a majority of the Board of
Directors of the Company, provided that any individual becoming a director
subsequent to the effective date of this Agreement whose election was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be deemed a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in settlement
of an actual or threatened election contest relating to the election of the
directors of the Company; or

(iii) the consummation (following approval by the Company’s stockholders) of
(A) a reorganization, merger or consolidation, in each case, with respect to
which all or substantially all of the persons who were the respective beneficial
owners of the common stock and the Voting Securities immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than
50%, respectively, of the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation or (B) a complete
liquidation or dissolution of the Company or of the sale or other disposition of
all or substantially all of the assets of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Good Reason” means the occurrence of any of the following events: (i) a
material diminution by Surviving Company in Vice President’s base salary without
Vice President’s consent; (ii) a material diminution by Surviving Company in
Vice President’s authority, duties or responsibilities without Vice President’s
consent; or (iii) a relocation, without Vice President’s consent, by Surviving
Company of Vice President’s base site of employment to a location greater than
fifty (50) miles from Vice President’s base site of employment

 

Page 4 of 11



--------------------------------------------------------------------------------

immediately preceding such relocation, except for travel reasonably required in
the performance of Vice President’s duties and responsibilities, or unless the
new base site of employment is located closer to Vice President’s home.
Notwithstanding the foregoing, none of the foregoing events or conditions will
constitute Good Reason if Vice President failed to give Surviving Company
(A) written notice stating Vice President’s intention to claim Good Reason and
the basis for that claim within ninety (90) days of the occurrence of the event
or circumstance giving rise to the claim of Good Reason and (B) at least thirty
(30) days for Surviving Company to cure such event or circumstance, if such
event or circumstance is susceptible of cure.

(e) “Surviving Company” means the entity surviving the Change in Control of
Company.

(f) “Transaction” means the closing of the transactions contemplated by that
certain Amended and Restated Financing Agreement dated as of March 16, 2010, by
and among the Company, the lenders and Victory Park Management, LLC, as agent.

Section 3. Restrictive Covenants

(a) Non-competition. Vice President agrees that for so long as he is employed by
Company or Surviving Company, and for a period of one (1) year after the
termination or cessation of his employment with Company or Surviving Company for
any reason, Vice President will not directly or indirectly:

(i) Within the United States or elsewhere where Company, Surviving Company, or
any of their affiliates or subsidiaries conducts its business, as an individual
proprietor, partner, stockholder, officer, employee, director, joint venturer,
investor, lender, or in any other capacity whatsoever (other than as the holder
of not more than two percent (2%) of the total outstanding stock of a publicly
held company), engage in the business of developing, producing, marketing or
selling products or rendering services of the kind or type developed or being
(or planned to be) developed, produced, marketed or sold, by Company or
Surviving Company while Vice President was employed by Company or Surviving
Company, including without limitation the business of developing, producing, or
selling Calcitonin products or amidated peptides; or

(ii) Recruit, solicit or induce, any employee or employees of Company or
Surviving Company to terminate their employment with, or otherwise cease their
relationship with, Company or Surviving Company; or

(iii) Solicit, encourage or induce any of the clients, customers, suppliers,
joint venturers, licensees or accounts, or prospective clients, customers,
suppliers, joint venturers, licensees or accounts, of Company or Surviving
Company to terminate its/his/her relationship (contractual or otherwise) with
Company or Surviving Company (in whole or in part) or to refrain from entering
into a relationship (contractual or otherwise) with Company or Surviving
Company.

 

Page 5 of 11



--------------------------------------------------------------------------------

(b) Protection of Confidential Information. Vice President acknowledges that by
reason of his employment with Company (and Surviving Company, if applicable), he
has had close contact with the confidential affairs of Company (and Surviving
Company, if applicable), its affiliates, subsidiaries, customers, suppliers, and
potential and actual business partners. During and after Vice President’s
employment with Company (and Surviving Company, if applicable), Vice President
agrees not to directly or indirectly, by himself or through other persons or
entities, disclose, without the prior written consent of Company (or Surviving
Company, as applicable) or its authorized representative, any Confidential
Information (except as reasonably required in the performance of Vice
President’s job duties with Company or Surviving Company, as applicable, or as
required by law). As used herein, “Confidential Information” means all
confidential, proprietary, or nonpublic information (in whatever form) in any
way relating to Company, Surviving Company, or their affiliates, subsidiaries,
customers, suppliers, potential and actual business partners, or others that do
business with Company or Surviving Company that Company or Surviving Company may
receive, including but not limited to lists of customers, business plans,
financial or cost information, scientific and clinical information, and business
techniques, know-how, designs, methods, processes, strategies, and the like
relating to or concerning the research, financial matters, marketing,
investments, budgets, business plans, marketing plans, development activities,
personnel matters, contracts/agreements, prospective contracts/agreements,
business contacts, products, and the like of Company, Surviving Company, or
their affiliates, subsidiaries, customers, suppliers, potential and actual
business partners, or others that do business with them, irrespective of whether
any of the foregoing items constitute a trade secret under any applicable law.
Where disclosure of Confidential Information is required by law, Vice President
must use his best efforts to notify and consult with Company or Surviving
Company, as applicable, prior to such disclosure.

(c) Protection of Intellectual Property. Vice President agrees that any
Confidential Information, as well as any idea, invention, copyrightable or
patentable work, improvement, technique, design, method, development, product,
service, technology, writing, discovery, and the like, whether tangible or
intangible, directly or indirectly resulting or arising from, or created
through, Company’s (or Surviving Company’s, if applicable) business, in which a
property interest exists or may exist if asserted under federal, state or
international law (hereafter “Intellectual Property”), will be and is the sole
and exclusive property of, and Vice President hereby assigns all of his interest
therein to, Company or Surviving Company, as applicable, with all copyrightable
Intellectual Property to be deemed “works for hire” under the federal Copyright
Act. Vice President further agrees to make full and prompt disclosure to Company
or Surviving Company, as applicable, of all Intellectual Property described in
the previous sentence. To the extent that Vice President retains any interest in
such Intellectual Property, Vice President further agrees to, at Company’s or
Surviving Company’s, as applicable, request and expense, but without additional
compensation to Vice President, whether it be during or after the termination of
Vice President’s employment (for any or no reason), assist Company or Surviving
Company, as applicable, or its designee in obtaining patents and copyrights
therefore that are deemed suitable for United States or foreign letters patent
or copyrights and will execute all documents and do all things necessary to
obtain letters patent, copyrights, trademarks and trade names, or to otherwise
vest Company or Surviving Company, as applicable, with full and exclusive title
thereto, and protect the same against infringement by others.

 

Page 6 of 11



--------------------------------------------------------------------------------

(d) Return of Company’s Property. In the event of termination of Vice
President’s employment with Company or Surviving Company for any reason, Vice
President agrees to return to Company or Surviving Company, as applicable, all
of its property, including documents, data, and equipment (and any copies
thereof) of any nature and in whatever medium and not to keep any such property
whether or not it contains or pertains to any Confidential Information. Vice
President further agrees to deliver to Company or Surviving Company, as
applicable, all passwords in use by Vice President at the time of Vice
President’s termination, a list of any documents that Vice President created or
of which Vice President is otherwise aware that are password protected, and the
password or passwords necessary to access such password-protected documents.

(e) Acknowledgements. Vice President acknowledges and agrees that the
restrictions set forth in this Section 3 of this Agreement serve as a
significant inducement for Company to offer Vice President the benefits
conferred in this Agreement, to which he would not otherwise be entitled, and
are critical and necessary to protect Company’s and Surviving Company’s
legitimate business interests (including the protection of their Confidential
Information); are reasonably drawn to this end with respect to duration, scope,
and otherwise; are not unduly burdensome; are not injurious to the public
interest; and are supported by adequate consideration. Vice President also
acknowledges and agrees that, in the event that he breaches any of the
provisions in this Section 3, Company and Surviving Company shall suffer
immediate, irreparable injury and will, therefore, be entitled to injunctive
relief, in addition to any other damages to which they may be entitled, as well
as the costs and reasonable attorneys’ fees incurred in enforcing their rights
under this Section. Vice President further acknowledges that (i) any breach or
claimed breach of the provisions set forth in this Agreement will not be a
defense to enforcement of the restrictions set forth in this Section 3; (ii) the
circumstances of Vice President’s termination of employment with Company or
Surviving Company, as applicable, will have no impact on his obligations under
this Section 3; and (iii) Vice President is bound by the terms of Section 3 and
Section 4 of this Agreement, whether or not a Change in Control occurs or Vice
President becomes entitled to the Severance Payment.

(f) Modifications By Court. If any covenant set forth in this Section 3 is
deemed invalid or unenforceable for any reason, it is the Parties’ intention
that such covenants be equitably reformed or modified only to the extent
necessary to render them valid and enforceable in all respects. In the event
that the time period and/or geographic scope referenced above is deemed
unreasonable, overbroad, or otherwise invalid, it is the Parties’ intention that
the enforcing court reduce or modify the time period and/or geographic scope
only to the extent necessary to render such covenants reasonable, valid, and
enforceable in all respects.

(g) Tolling During Periods Of Breach. It is agreed and intended that Vice
President’s obligations under this Section 3 be tolled during any period that
Vice President is in breach of any of the obligations under this Section 3, so
that Company or Surviving Company, as applicable, is provided with the full
benefit of the restrictive periods set forth herein.

 

Page 7 of 11



--------------------------------------------------------------------------------

Section 4. Nondisparagement

Vice President agrees that neither he nor any person acting on his behalf shall
disparage or cause to be disparaged, whether directly or indirectly, in any
forum or through any medium of communication, Company, Surviving Company, or any
of their affiliates or subsidiaries, or any of those entities’ respective
directors, officers, stockholders, employees, consultants, agents or
representatives.

Section 5. Notice

Any notice, request, or other communication required or permitted to be
delivered under this Agreement must be in writing and will be considered
received as of the date delivered if delivered in person, on the next business
day if sent by a nationally recognized overnight courier service, and on the
second business day if mailed by registered mail, return receipt requested,
postage prepaid. If to Vice President, the notice, request, or other
communication must be addressed and sent to Vice President at his most recent
residential address as then on file with Company. If to Company, the notice,
request, or other communication must be addressed to Unigene Laboratories, Inc.,
81 Fulton Street, Boonton, NJ 07005, Attention: President & CEO, or to such
other address as Company furnishes to Vice President in accordance with this
Section.

Section 6. Governing Law; Consent to Arbitration

(a) Governing Law. This Agreement shall be governed by the laws of the State of
New Jersey, irrespective of the principles of conflicts of law applicable
therein.

(b) Consent to Arbitration. It is agreed that any and all claims that one Party
may have against the other arising out of or relating to this Agreement shall be
adjudicated and resolved exclusively through binding arbitration before the
American Arbitration Association pursuant to the American Arbitration
Association’s then-in-effect National Rules for the Resolution of Employment
Disputes (hereafter “Rules”). Any such actions shall take place in New Jersey.
If the American Arbitration Association withholds its arbitration services for
any reason, then the arbitration will instead be conducted by a bona fide
neutral arbitration service provider selected by Company. The initiation and
conduct of any arbitration hereunder shall be in accordance with the Rules and
the administrative filing fees of the arbitration, and the arbitrator’s fees
shall be split equally between Company and Vice President unless the Parties
agree otherwise. Company and Vice President shall each be responsible for paying
their own attorneys’ fees and all other costs they incur related to any
arbitration proceeding, except to the extent that applicable law provides for
the shifting or the recovery of such fees and costs. The arbitrator’s decision
will be final and binding in accordance with the Federal Arbitration Act. The
arbitrator will not have the right to modify or change any of the terms of this
Agreement. Notwithstanding anything to the contrary contained in this
Section 6(b), claims under Section 3 of this Agreement need not be submitted to
arbitration and may be filed in any court of competent jurisdiction.

 

Page 8 of 11



--------------------------------------------------------------------------------

Section 7. Employment Status

Vice President acknowledges and agrees that this Agreement does not alter Vice
President’s status as an employee at will. Vice President’s employment with
Company or Surviving Company may be terminated at any time, with or without
reason, by either Company or Surviving Company, as applicable, or Vice
President.

Section 8. Enurement and Assignment

The rights and obligations contained in this Agreement shall be binding upon and
inure to the benefit of Company, its assigns, and its successors. Company, but
not Vice President, shall have the right to assign its rights under this
Agreement without Vice President’s consent. In the event that Company assigns
its rights and obligations under this Agreement to Surviving Company, Company’s
obligations under this Agreement shall be extinguished and Surviving Company
shall be solely liable for any obligations to Vice President under this
Agreement

Section 9. Waiver

The waiver by Company or Vice President of a breach of any provision of this
Agreement by the other Party shall not operate or be construed as a waiver of
any subsequent breach.

Section 10. Severability

If any provision of this Agreement is adjudged to be invalid for whatever
reason, such invalidity shall not affect any other clause of this Agreement, and
such clauses shall remain in full force and effect.

Section 11. Entire Agreement

This Agreement contains the entire agreement of the Parties with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
agreements, oral or written, including, without limitation, the Original
Agreement.

Section 12. Modification

No provision of this Agreement may be modified, waived, or discharged unless
(1) in writing and (2) agreed to by (A) Vice President and (B) a Company
executive authorized by Company.

Section 13. Headings

Headings contained in this Agreement are inserted for reference and convenience
only and in no way define, limit, extend or describe the scope of this Agreement
or the meaning or construction of any of the provisions hereof.

 

Page 9 of 11



--------------------------------------------------------------------------------

Section 14. Counterparts and Facsimiles

This Agreement may be executed, including by facsimile signature, in one or more
counterparts, each of which shall be deemed an original and all of which
together will be deemed to be one and the same instrument.

Section 15. Survival of Terms

In the event that this Agreement is terminated for any reason, Sections 3 and 4
shall survive the termination of this Agreement, and the Parties shall continue
to be bound by the terms thereof.

Section 16. Acknowledgements

Vice President acknowledges that he has carefully reviewed this Agreement, that
he has had an opportunity to consult with counsel of his choice, that he has
entered into this Agreement freely and voluntarily and without reliance on any
promises not expressly contained herein, that he has been afforded an adequate
time to review carefully the terms hereof, and that this Agreement will not be
deemed void or avoidable by claims of duress, deception, mistake of fact, or
otherwise. The principle of construction whereby all ambiguities are to be
construed against the drafter will not be employed in the interpretation of this
Agreement. There is absolutely no agreement or reservation that is not clearly
expressed in this Agreement. This Agreement should not be construed for or
against any Party.

[Signature Page Follows]

 

Page 10 of 11



--------------------------------------------------------------------------------

THE UNDERSIGNED, INTENDING TO BE LEGALLY BOUND BY THE FOREGOING TERMS, HEREBY
APPLY THEIR SIGNATURES VOLUNTARILY AND WITH FULL UNDERSTANDING OF THE TERMS OF
THIS AGREEMENT AND EXECUTE THIS AGREEMENT AS OF THE DATES SET FORTH BELOW.

 

VICE PRESIDENT    

 

                               Date  
Printed Name:                                    
                                                            UNIGENE
LABORATORIES, INC.    

 

                               Date   By:  

 

      Title:  

 

     

 

Page 11 of 11